Exhibit 10.1

 

BONANZA CREEK ENERGY, INC.

 

EXECUTIVE CHANGE IN CONTROL AND SEVERANCE PLAN

 

1.                                      Purpose and Effective Date.  Bonanza
Creek Energy, Inc. (the “Company”) has adopted this Executive Change in Control
and Severance Benefit Plan (this “Plan”) to provide for the payment of severance
or change in control benefits to Eligible Individuals (as defined below).  The
Plan was approved by the Board of Directors of the Company (the “Board”) to be
effective as of March 28, 2013 (the “Effective Date”).

 

2.                                      Definitions.  For purposes of this Plan,
the terms listed below will have the meanings specified herein:

 

(a)                                 “Accrued Obligations” means (i) payment to
an Eligible Individual of all earned but unpaid Base Salary through the Date of
Termination prorated for any partial period of employment; (ii) payment to an
Eligible Individual, in accordance with the terms of the applicable benefit plan
of the Company or its Affiliates or to the extent required by law, of any
benefits to which such Eligible Individual has a vested entitlement as of the
Date of Termination; (iii) payment to an Eligible Individual of any accrued
unused vacation; and (iv) payment to an Eligible Individual of any approved but
not yet reimbursed business expenses incurred in accordance with applicable
policies of the Company and its Affiliates, including this Plan.

 

(b)                                 “Administrator” means the Board or a person
or committee appointed by the Board to administer this Plan.

 

(c)                                  “Affiliate” means (i) with respect to the
Company, any person that directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Company and any predecessor to any such entity; provided¸ however, that a
natural person shall not be considered an Affiliate; and (ii) with respect to an
Eligible Individual, any person that directly, or through one or more
intermediaries, is controlled by such Eligible Individual or members of such
Eligible Individual’s immediate family.

 

(d)                                 “Base Salary” shall mean an Eligible
Individual’s base salary in effect from time to time.

 

(e)                                  “Cause” means any of the following:

 

(i)                                     an Eligible Individual has failed or
refused to substantially perform such Eligible Individual’s duties,
responsibilities or authorities (other than any such refusal or failure
resulting from such Eligible Individual’s becoming Disabled);

 

(ii)                                  any commission by or indictment of by an
Eligible Individual of a felony or crime of moral turpitude;

 

(iii)                               an Eligible Individual has engaged in
material misconduct in the course and scope of such Eligible Individual’s
employment with the Company, including, but not limited to, gross incompetence,
disloyalty, disorderly conduct, insubordination, harassment of other employees
or third parties, chronic abuse of alcohol or unprescribed controlled
substances, improper disclosure of confidential information, chronic and
unexcused absenteeism, improper appropriation of a corporate opportunity or any
other material violation of the Company’s personnel policies, rules or codes of
conduct

 

--------------------------------------------------------------------------------


 

or any fiduciary duty owed to the Company or its Affiliates, or any applicable
law or regulation to which the Company or its Affiliates are subject;

 

(iv)                              an Eligible Individual has committed any act
of fraud, embezzlement, theft, dishonesty, misrepresentation or falsification of
records; or

 

(v)                                 an Eligible Individual has engaged in any
act or omission that is likely to materially damage the Company’s business,
including, without limitation, damages to the Company’s reputation.

 

(f)                                   “Change in Control” means:

 

(i)                                     the acquisition by any individual,
entity or group (within the meaning of Sections 13(d)(3) or 14(d)(2) of the
Exchange Act) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions by a Person shall not constitute a Change in Control:
(I) any acquisition directly from the Company; (II) any acquisition by the
Company; (III) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or (IV) any acquisition by any corporation pursuant to a transaction
which complies with clauses (A), (B), and (C) of Section 1(f)(iii) below;

 

(ii)                                  the individuals who, as of the later of
the date of the Effective Date or the last amendment to this Plan approved by
the Board, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board. Any individual becoming a director
subsequent to the later of the Effective Date or the date of the last amendment
to this Plan approved by the Board whose election, or nomination for election by
the Company’s stockholders, is approved by the vote of at least a majority of
the directors then comprising the Incumbent Board will be considered a member of
the Incumbent Board as of the later of the Effective Date or the last amendment
to the date of this Plan approved by the Board, but any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board will not be deemed a member of the
Incumbent Board as of the later of the Effective Date or the date of the last
amendment to this Plan approved by the Plan;

 

(iii)                               the consummation of a reorganization,
merger, consolidation or sale or other disposition of all or substantially all
of the assets of the Company (a “Business Combination”), unless following such
Business Combination: (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of

 

2

--------------------------------------------------------------------------------


 

the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of common stock (or, for non-corporate entity,
equivalent securities) of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(iv)                              the approval by the stockholders of the
Company of a complete liquidation or dissolution of the Company.

 

(g)                                  “CIC Effective Date” means the date upon
which a Change in Control occurs.

 

(h)                                 “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act.

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended from time to time.

 

(j)                                    “Date of Termination” means (i) if the
Eligible Individual’s employment with the Company and its Affiliates is
terminated by death, the date of such Eligible Individual’s death; (ii) if the
Eligible Individual’s employment is terminated because of the Eligible
Individual becoming Disabled, then 30 days after the Notice of Termination is
given; or (iii) if (A) the Eligible Individual’s employment is terminated by the
Company or any of its Affiliates with or without Cause or (B) the Eligible
Individual’s employment by the Eligible Individual with or without Good Reason,
then, in each case, the date specified in the Notice of Termination, which shall
comply with the applicable notice requirements set forth herein.  Transfer of
employment between and among the Company and its Affiliates, by itself, shall
not constitute a Termination of Employment for purposes of this Plan.

 

(k)                                 “Disability” or “Disabled” as it relates to
an Eligible Individual means when such Eligible Individual (i) receives
disability benefits under either Social Security or the applicable long-term
disability plan of the Company or its Affiliates, if any, or (ii) the
Administrator, upon the written report of a qualified physician designated by
the Administrator or the insurer of the applicable long-term disability plan of
the Company or its Affiliates, shall have determined (after a complete physical
examination of the Eligible Individual at any time after he has been absent from
employment with the Company or its Affiliates for 90 or more consecutive
calendar days) that such Eligible Individual has become physically and/or
mentally incapable of performing such Eligible Individual’s essential job
functions with or without reasonable accommodation as required by law due to
injury, illness, or other incapacity (physical or mental).

 

(l)                                     “Employee Restrictive Covenants,
Proprietary Information and Inventions Agreement” means that certain Employee
Restrictive Covenants, Proprietary Information and Inventions Agreement executed
by an Eligible Individual.

 

(m)                             “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

 

(n)                                 “Good Reason” shall exist in the event any
of the following actions are taken without an Eligible Individual’s consent:

 

(i)                                     such Eligible Individual’s authority
with Company or its Affiliates is, or such Eligible Individual’s duties or
responsibilities based on such Eligible Individual’s job title or job

 

3

--------------------------------------------------------------------------------


 

description are, materially diminished relative to such Eligible Individual’s
authority, duties and responsibilities as in effect immediately prior to such
change, provided, however, that in no event shall removal of such Eligible
Individual from the position of manager, director or officer of any direct or
indirect Affiliate of the Company in connection with any corporate restructuring
constitute Good Reason;

 

(ii)                                  a reduction in such Eligible Individual’s
Base Salary as in effect immediately prior to reduction in an amount of 10% or
more;

 

(iii)                               a relocation of such Eligible Individual’s
primary work location more than 50 miles away from the then-current primary work
location; or

 

(iv)                              any material breach by the Company of any
provision of this Plan or other material agreement between the Company and the
Eligible Individual.

 

(o)                                 “LTIP” means the Company’s 2011 Long Term
Incentive Plan.

 

(p)                                 “Notice of Termination” means a notice that
indicates the specific termination provision in this Plan relied upon and sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated; provided, however, that
any failure to provide such detail shall not delay the effectiveness of the
termination.

 

(q)                                 “Post Termination Obligations” means any
obligations owed by an Eligible Individual to the Company or any of its
Affiliates which survive such Eligible Individual’s employment with the Company
or its Affiliates, including, without limitation, those obligations and
restrictive covenants (including covenants not to compete and not to solicit)
set forth in such Eligible Individual’s Employee Restrictive Covenants,
Proprietary Information and Invention Agreement.

 

(r)                                    “Section 409A” means Section 409A of the
Code.

 

(s)                                   “Section 4999” means Section 4999 of the
Code.

 

(t)                                    “Separation of Service” shall have the
same meaning ascribed to such term in Section 409A.

 

(u)                                 “Severance Obligations” means (i) in the
Case of a Tier 1 Executive, those Severance Obligations identified in
Section 5(b)(i)(A)-(C) of this Plan; (ii) in the case of a Tier 2 Executive,
those Severance Obligations identified in Section 5(b)(ii)(A)-(C) of this Plan;
(iii) in the case of a Tier 3 Executive, those Severance Obligations identified
in Section 5(b)(iii)(A)-(C) of this Plan and (iv) in the case of a Tier 4
Executive, those Severance Obligations identified in Section 5(b)(iv)(A)-(C) of
this Plan.

 

(v)                                 “Severance Obligation Period” means (i) in
the case of a Tier 1 Executive, the period beginning on the Date of Termination
ending 3 years thereafter; (ii) in the case of a Tier 2 Executive, the period
beginning on the Date of Termination and ending 2.5 years thereafter; (iii) in
the case of a Tier 3 Executive, the period beginning on the Date of Termination
and ending 2 years thereafter; and (iv) in the case of a Tier 4 Executive, the
period beginning on the Date of Termination and ending 1 year thereafter.

 

(w)                               “STIP” means the Company’s Short Term
Incentive Program.

 

4

--------------------------------------------------------------------------------


 

(x)                                 “Tier 1 Executive” means an Eligible
Individual identified as a “Tier 1 Executive” in accordance with Exhibit A
attached hereto.

 

(y)                                 “Tier 2 Executive” means an Eligible
Individual identified as a “Tier 2 Executive” in accordance with Exhibit A
attached hereto.

 

(z)                                  “Tier 3 Executive” means an Eligible
Individual identified as a “Tier 3 Executive” in accordance with Exhibit A
attached hereto.

 

(aa)                          “Tier 4 Executive” means an Eligible Individual
identified as a “Tier 4 Executive” in accordance with Exhibit A attached hereto.

 

(bb)                          “Tier” means the level at which an Eligible
Individual is identified immediately prior to the Eligible Individual’s
termination of employment (without regard to any reduction in such Tier which
constitutes Good Reason).

 

3.                                      Administration of the Plan.

 

(a)                                 Authority of the Administrator.  This Plan
will be administered by the Administrator. Subject to the express provisions of
this Plan and applicable law, the Administrator will have the authority, in its
sole and absolute discretion, to: (i) adopt, amend, and rescind administrative
and interpretive rules and regulations related to this Plan, (ii) delegate its
duties under this Plan to such agents as it may appoint from time to time, and
(iii) make all other determinations, perform all other acts and exercise all
other powers and authority necessary or advisable for administering this Plan,
including the delegation of those ministerial acts and responsibilities as the
Administrator deems appropriate.  The Administrator shall have complete
discretion and authority with respect to this Plan and its application except to
the extent that discretion is expressly limited by this Plan.  The Administrator
may correct any defect, supply any omission, or reconcile any inconsistency in
this Plan in any manner and to the extent it deems necessary or desirable to
carry this Plan into effect, and the Administrator will be the sole and final
judge of that necessity or desirability. The determinations of the Administrator
on the matters referred to in this Section 3(a) will be final and conclusive.

 

(b)                                 Manner of Exercise of Authority.  Any action
of, or determination by, the Administrator will be final, conclusive and binding
on all persons, including the Company, the Company’s Affiliates, the Board, the
stockholders of the Company, each Eligible Individual, or other persons claiming
rights from or through an Eligible Individual.  The express grant of any
specific power to the Administrator, and the taking of any action by the
Administrator, will not be construed as limiting any power or authority of the
Administrator.  The Administrator may delegate to officers of the Company, or
committees thereof, the authority, subject to such terms as the Administrator
will determine, to perform such functions, including administrative functions,
as the Administrator may determine. The Administrator may appoint agents to
assist it in administering this Plan.

 

(c)                                  Limitation of Liability.  The Administrator
will be entitled to, in good faith, rely or act upon any report or other
information furnished to the Administrator by any officer or employee of the
Company or any of its Affiliates, the Company’s legal counsel, independent
auditors, consultants or any other agents assisting in the administration of
this Plan.  The Administrator and any officer or employee of the Company or any
of its Affiliates acting at the direction or on behalf of the Administrator will
not be personally liable for any action or determination taken or made in good
faith with respect to the Plan and will, to the fullest extent permitted by law,
be indemnified and held harmless by the Company with respect to any such action
or determination.

 

5

--------------------------------------------------------------------------------


 

4.                                      Eligibility.  Each employee of the
Company or any of its Affiliates eligible to receive the benefits described in
this Plan as designated by the Administrator (collectively the “Eligible
Individuals” and each an “Eligible Individual”); provided, that any individual
who is entitled to severance or change in control benefits pursuant to a
separate written agreement between the Company (or one of its Affiliates) and
the individual shall not be an Eligible Individual.

 

5.                                      Plan Benefits.

 

(a)                                 Payment of Accrued Obligations.  In the
event an Eligible Individual’s Date of Termination occurs for any reason, such
Eligible Individual shall be entitled to receive the Accrued Obligations. 
Participation in all benefit plans of the Company and its Affiliates will
terminate upon an Eligible Individual’s Date of Termination except as otherwise
specifically provided in the applicable plan.

 

(b)                                 Severance Obligations.  In the event an
Eligible Individual’s employment with the Company and its Affiliates is
terminated for Disability, by the Company or one of its Affiliates without Cause
or by such Eligible Individual resigning such Eligible Individual’s employment
for Good Reason, the Company (or the Affiliate of the Company that is the
employer of the Eligible Individual immediately prior to termination) shall
provide Severance Obligations set forth below, provided that the conditions of
Sections 5(c) and 8 of this Plan have been fulfilled.  Notwithstanding the
foregoing, in the event that an Eligible Individual’s Date of Termination occurs
by reason of the Eligible Individual’s refusal to accept an offer of employment
(including continued employment with the Company or any of its Affiliates) in
connection with a Change in Control or other corporate transaction and if such
offer of employment would not constitute a basis for a Good Reason termination,
then the Eligible Individual shall not be entitled to Severance Obligations
under the Plan.

 

(i)                                     Tier 1 Executives.  The Severance
Obligations to a Tier 1 Executive shall be as follows:

 

(1)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to 3 years of such
Tier 1 Executive’s then current Base Salary as of the Date of Termination,
subject to applicable taxes and withholdings;

 

(2)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to 300% of the
greater of (A) the annual average of any bonuses received by such Tier 1
Executive from the Company pursuant to the STIP in the 2 calendar years
immediately before the Date of Termination and (B) such Tier 1 Executive’s
current “target” bonus amount, subject to applicable taxes and withholdings;

 

(3)                                 immediately prior to the Date of
Termination, immediate vesting of all equity incentives then held by such Tier 1
Executive pursuant to the LTIP, Management Incentive Plan or otherwise, with
payment of such equity incentives payable in accordance with the applicable
award agreement; provided that any such equity incentives that vest or are
earned based on both continued employment and the achievement of performance
goals shall continue to vest or be earned upon achievement of such performance
goals, notwithstanding the Date of Termination; and

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the Tier
1 Executive, during the portion, if any, of the 18-month period, commencing as
of the date such Tier 1 Executive is eligible to elect and timely elects to
continue coverage for such Tier I Executive and such Tier 1 Executive’s eligible
dependents under the Company’s or an Affiliate’s group health plan pursuant to
COBRA or similar state law, the Company (or the Affiliate of the Company that is
the Eligible Individual’s employer immediately prior to termination)

 

6

--------------------------------------------------------------------------------


 

shall reimburse such Tier 1 Executive for the difference between the amount such
Tier 1 Executive pays to effect and continue such coverage and the employee
contribution amount that active senior executive employees of the Company or its
applicable Affiliate pay for the same or similar coverage, with any such
reimbursement payable for the 60 day period immediately following the Date of
Termination being payable on the first business day 60 days following the Date
of Termination and any other such reimbursement payable being paid on a monthly
basis thereafter.

 

(ii)                                  Tier 2 Executives.  The Severance
Obligations to a Tier 2 Executive shall be as follows:

 

(1)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to 2.5 years of
such Tier 2 Executive’s then current Base Salary as of the Date of Termination,
subject to applicable taxes and withholdings;

 

(2)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to 250% of the
greater of (A) the annual average of any bonuses received by such Tier 2
Executive from the Company pursuant to the STIP in the 2 calendar years
immediately before the Date of Termination and (B) such Tier 2 Executive’s
current “target” bonus amount, subject to applicable taxes and withholdings;

 

(3)                                 immediately prior to the Date of
Termination, immediate vesting of all equity incentives then held by such Tier 2
Executive pursuant to the LTIP, Management Incentive Plan or otherwise, with
payment of such equity incentives payable in accordance with the applicable
award agreement; provided that any such equity incentives that vest or are
earned based on both continued employment and the achievement of performance
goals shall continue to vest or be earned upon achievement of such performance
goals, notwithstanding the Date of Termination; and

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the Tier
2 Executive, during the portion, if any, of the 18-month period, commencing as
of the date such Tier 2 Executive is eligible to elect and timely elects to
continue coverage for such Tier 2 Executive and such Tier 2 Executive’s eligible
dependents under the Company’s or an Affiliate’s group health plan pursuant to
COBRA or similar state law, the Company (or the Affiliate of the Company that is
the Eligible Individual’s employer immediately prior to termination) shall
reimburse such Tier 2 Executive on a monthly basis for the difference between
the amount such Tier 2 Executive pays to effect and continue such coverage and
the employee contribution amount that active senior executive employees of the
Company or the applicable Affiliate pay for the same or similar coverage, with
any such reimbursement payable for the 60 day period immediately following the
Date of Termination being payable on the first business day 60 days following
the Date of Termination and any other such reimbursement payable being paid on a
monthly basis thereafter.

 

(iii)                               Tier 3 Executives.  The Severance
Obligations to a Tier 3 Executive shall be as follows:

 

(1)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to 2 years of such
Tier 3 Executive’s then current Base Salary as of the Date of Termination;

 

(2)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to 200% of the
greater of (A) the annual average of any bonuses received by such Tier 2
Executive from the Company pursuant to the STIP in the 2 calendar

 

7

--------------------------------------------------------------------------------


 

years immediately before the Date of Termination and (B) such Tier 2 Executive’s
current “target” bonus amount, subject to applicable taxes and withholdings;

 

(3)                                 immediately prior to the Date of
Termination, immediate vesting of all equity incentives then held by such Tier 3
Executive pursuant to the LTIP, Management Incentive Plan or otherwise, with
payment of such equity incentives payable in accordance with the applicable
award agreement; provided that any such equity incentives that vest or are
earned based on both continued employment and the achievement of performance
goals shall continue to vest or be earned upon achievement of such performance
goals, notwithstanding the Date of Termination; and

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the Tier
3 Executive, during the portion, if any, of the 18-month period, commencing as
of the date such Tier 3 Executive is eligible to elect and timely elects to
continue coverage for such Tier 3 Executive and such Tier 3 Executive’s eligible
dependents under the Company’s or an Affiliate’s group health plan pursuant to
COBRA or similar state law, the Company (or the Affiliate of the Company that is
the Eligible Individual’s employer immediately prior to termination) shall
reimburse such Tier 3 Executive on a monthly basis for the difference between
the amount such Tier 3 Executive pays to effect and continue such coverage and
the employee contribution amount that active senior executive employees of the
Company or its applicable Affiliate pay for the same or similar coverage, with
any such reimbursement payable for the 60 day period immediately following the
Date of Termination being payable on the first business day 60 days following
the Date of Termination and any other such reimbursement payable being paid on a
monthly basis thereafter.

 

(iv)                              Tier 4 Executives.  The Severance Obligations
to a Tier 4 Executive shall be as follows:

 

(1)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to 1 year of such
Tier 4 Executive’s then current Base Salary as of the Date of Termination;

 

(2)                                 on the first business day 60 days after the
Date of Termination, payment of a lump sum cash payment equal to 100% of the
greater of (A) the annual average of any bonuses received by such Tier 1
Executive from the Company pursuant to the STIP in the 2 calendar years
immediately before the Date of Termination and (B) such Tier 1 Executive’s
current “target” bonus amount, subject to applicable taxes and withholdings;

 

(3)                                 immediately prior to the Date of
Termination, immediate vesting of all equity incentives then held by such Tier 4
Executive pursuant to the LTIP, Management Incentive Plan or otherwise, with
payment of such equity incentives payable in accordance with the applicable
award agreement; provided that any such equity incentives that vest or are
earned based on both continued employment and the achievement of performance
goals shall continue to vest or be earned upon achievement of such performance
goals, notwithstanding the Date of Termination; and

 

(4)                                 if and to the extent permitted under
applicable law and without additional cost or penalty to the Company or the Tier
4 Executive, during the portion, if any, of the 12-month period, commencing as
of the date such Tier 4 Executive is eligible to elect and timely elects to
continue coverage for the Tier 4 Executive and such Tier 4 Executive’s eligible
dependents under the Company’s or an Affiliate’s group health plan pursuant to
COBRA or similar state law, the Company (or the Affiliate of the Company that is
the Eligible Individual’s employer immediately prior to termination) shall
reimburse such Tier 4 Executive on a monthly basis for the difference between
the amount such Tier 4 Executive pays to effect and continue such coverage and
the employee contribution amount that active

 

8

--------------------------------------------------------------------------------


 

senior executive employees of the Company or its applicable Affiliate pay for
the same or similar coverage, with any such reimbursement payable for the 60 day
period immediately following the Date of Termination being payable on the first
business day 60 days following the Date of Termination and any other such
reimbursement payable being paid on a monthly basis thereafter.

 

(c)                                  Conditions to Severance Obligations. 
Notwithstanding Section 5(b) of this Plan, in no event shall an Eligible
Individual be entitled to the Severance Obligations unless such Eligible
Individual executes a General Release in a form and substance approved by the
Administrator (the “Release”) substantially similar to the Release attached
hereto as Exhibit B, with any additional customary terms as the Administrator
may deem appropriate in the circumstances, and such Release is not revoked.  The
Eligible Individual shall be eligible for the Severance Obligations only if the
executed Release is returned to the Company and becomes irrevocable within 60
days after the Date of Termination.  Until the Release has become irrevocable,
any such Severance Obligations shall not be provided by the Company or any of
its Affiliates.  If an Eligible Individual fails to return the Release to the
Company in sufficient time so that the Release becomes irrevocable within 60
days after the Date of Termination, such Eligible Individual’s rights to
Severance Obligations shall be forfeited.

 

6.                                      Change in Control Benefits. 
Notwithstanding anything to the contrary that may be set forth in the LTIP or in
any LTIP grant agreement, if an Eligible Individual is employed by the Company
or one of its Affiliates on the CIC Effective Date and such Eligible Individual
(a) resigns such Eligible Individual’s employment with the Company and its
Affiliates for Good Reason or (b) is terminated by the Company and its
Affiliates without Cause, in each case, at any time within the eighteen-month
period following the CIC Effective Date, then such Eligible Individual shall be
entitled to receive the Accrued Obligations and Severance Obligations in
accordance with Section 5 hereof.

 

7.                                      Parachute Payment Limitations. 
Notwithstanding any contrary provision in this Plan, if an Eligible Individual
is a “disqualified individual” (as defined in Section 280G of the Code), and the
Severance Obligations that would otherwise be paid to such Eligible Individual
under this Plan together with any other payments or benefits that such Eligible
Individual has a right to receive from the Company (and affiliated entities
required to be aggregated in accordance with Q/A-10 and Q/A-46 of Treas. Reg.
§1.280G-1) (collectively, the “Payments”) would constitute a “parachute payment”
(as defined in Section 280G of the Code), the Severance Obligations shall be
either (a) reduced (but not below zero) so that the aggregate present value of
such Payments and benefits received by the Eligible Individual from the Company
and its Affiliates shall be $1.00 less than three times such Eligible
Individual’s “base amount” (as defined in Section 280G of the Code) (the “Safe
Harbor Amount”) and so that no portion of such Payments received by such
Eligible Individual shall be subject to the excise tax imposed by Section 4999;
or (b) paid in full, whichever produces the better net after-tax result for such
Eligible Individual (taking into account any applicable excise tax under
Section 4999 and any applicable income tax).  The determination as to whether
any such reduction in the amount of the Payments is necessary shall be made by
the Company in good faith and such determination shall be conclusive and binding
on such Eligible Individual.  If reduced Payments are made to the Eligible
Individual pursuant to subsection 7(a) above and through error or otherwise
those Payments, exceed the Safe Harbor Amount, the Eligible Individual shall
immediately repay such excess to the Company or its applicable Affiliate upon
notification that an overpayment has been made.  If a reduction is made in
accordance with subsection 7(a) above, such reduction shall be made in the
following order:

 

(i)                                     First, by reducing the amounts of
parachute payments that would not constitute deferred compensation subject to
Section 409A, to the extent necessary to decrease the Payments that would
otherwise constitute parachute payments in excess of the Safe Harbor Amount;

 

9

--------------------------------------------------------------------------------


 

(ii)                                  Next, if after the reduction to zero of
the amounts described in subparagraph 7(ii), the remaining scheduled parachute
payments are greater than the Safe Harbor Amount, then by reducing the cash
amounts of Payments that constitute deferred compensation (within the meaning of
Section 409A) subject to Section 409A, with the reductions to be applied first
to the Payments scheduled for the latest distribution date, and then applied to
distributions scheduled for progressively earlier distribution dates, to the
extent necessary to decrease the Payments that would otherwise constitute
parachute payments in excess of the Safe Harbor Amount; and

 

(iii)                               Next, if after the reduction to zero of the
amounts described in subparagraphs 7(i) and 7(ii), the remaining scheduled
parachute payments are greater than the Safe Harbor Amount, then, by reducing
the non-cash amounts of any of the remaining scheduled Payments that constitute
deferred compensation (within the meaning of subject to 409A), with the
reductions to be applied first to the Payments scheduled for the latest
distribution date, and then applied to distributions scheduled for progressively
earlier distribution dates, to the extent necessary to decrease the Payments
that would otherwise constitute parachute payments in excess of the Safe Harbor
Amount.

 

8.                                      Conditions to Receipt of Severance
Obligations.

 

(a)                                 Compliance with Post-Termination
Obligations.  Notwithstanding anything contained in this Plan to the contrary,
the Company and its Affiliates shall have the right to cease providing any part
of the Severance Obligations, and the Eligible Individual shall be required to
immediately repay the Company and its Affiliates for any Severance Obligations
already provided, but all other provisions of this Plan shall remain in full
force and effect, if such Eligible Individual has been determined, pursuant to
the dispute resolution provisions hereof, not to have fully complied with such
Eligible Individual’s Post-Termination Obligations during the Severance
Obligation Period or longer, as may be the case.

 

(b)                                 Separation from Service Required. 
Notwithstanding anything contained in this Plan to the contrary, the Eligible
Individual shall be entitled to Severance Obligations only if such Eligible
Individual’s termination of employment constitutes a Separation of Service.

 

9.                                      Termination.

 

(a)                                 Notice of Termination.  Any termination of
an Eligible Individual’s employment with the Company and its Affiliates (other
than termination as a result of death) shall be communicated by written Notice
of Termination to, (i) in the case of termination by an Eligible Individual, the
Company or one of its Affiliates and (ii) in the case of termination by the
Company and its Affiliates, the Eligible Individual.

 

(b)                                 Death.  An Eligible Individual’s employment
with the Company and its Affiliates shall terminate immediately upon such
Eligible Individual’s death.

 

(c)                                  Disability.  An Eligible Individual’s
employment with the Company and its Affiliates shall terminate 30 days after
Notice of Termination is given by the Company or its Affiliates.

 

(d)                                 For Cause.

 

(i)                                     Subject to Section 9(d)(ii), the Company
and its Affiliates shall be entitled to terminate an Eligible Individual’s
employment with the Company and its Affiliates immediately for any Cause.

 

10

--------------------------------------------------------------------------------


 

(ii)                                  If the Company or one of its Affiliates
determines, in its sole discretion, that a cure is possible and appropriate, the
Company or the applicable Affiliate will give an Eligible Individual being
terminated for Cause written notice of the acts or omissions constituting Cause
and no termination of such Eligible Individual’s employment with the Company and
its Affiliates for Cause shall occur unless and until such Eligible Individual
fails to cure such acts or omissions within 10 days following the receipt of
such written notice.  If the Company or one of its Affiliates determines, in its
sole discretion, that a cure is not possible or appropriate, an Eligible
Individual being terminated for Cause shall have no notice or cure rights before
such Eligible Individual’s employment with the Company and its Affiliates is
terminated for Cause.

 

(e)                                  Without Cause.  The Company and its
Affiliates shall be entitled to terminate an Eligible Individual’s employment
with the Company for any reason other than death, Disability or Cause, at any
time by providing written notice to such Eligible Individual that the Company
and its Affiliates is terminating such Eligible Individual’s employment with the
Company and its Affiliates without Cause.

 

(f)                                   With Good Reason.

 

(i)                                     Subject to Section 9(f)(ii), an Eligible
Individual shall be permitted to terminate such Eligible Individual’s employment
with the Company and its Affiliates for any Good Reason.

 

(ii)                                  To exercise an Eligible Individual’s right
to terminate such Eligible Individual’s employment for Good Reason, such
Eligible Individual must provide written Notice of Termination to the Company or
one of its Affiliates of such Eligible Individual’s belief that Good Reason
exists within 90 days of the initial existence of the condition(s) giving rise
to such Good Reason, and such Notice of Termination shall describe the
conditions believed to constitute Good Reason.  The Company and its Affiliates
shall have 30 days to remedy the Good Reason condition(s).  If not remedied such
30-day period, such Eligible Individual may terminate such Eligible Individual’s
employment with the Company and its Affiliates for Good Reason; provided,
however, that such termination must occur no later than 180 days after the date
of the initial existence of the condition(s) giving rise to such Good Reason;
otherwise, such Eligible Individual is deemed to have accepted the condition(s),
or the Company’s and its Affiliates correction of such condition(s), that may
have given rise to the existence of such Good Reason.

 

(g)                                  Without Good Reason.  An Eligible
Individual shall be entitled to terminate such Eligible Individual’s employment
with the Company and its Affiliates at any time by providing 30 days written
Notice of Termination to the Company or one of its Affiliates and stating that
such termination is without Good Reason, provided, however, that notwithstanding
anything to the contrary contained herein, the Company and its Affiliates shall
be under no obligation to continue to employ such Eligible Individual for such
30 day period.

 

(h)                                 Suspension of Duties.  Notwithstanding the
foregoing provisions of this Section 9, the Company and its Affiliates may
suspend an Eligible Individual from performing such Eligible Individual’s
duties, responsibilities, and authorities (including, without limitation, his
such Eligible Individual’s duties, responsibilities and authorities as a member
of the Board or the board of directors of any Affiliate) following the delivery
by such Eligible Individual of a Notice of Termination providing for such
Eligible Individual’s resignation, or delivery by the Company or one of its
Affiliates of a Notice of Termination providing for the termination of such
Eligible Individual’s employment for any reason; provided, however, that during
the period of suspension (which shall end on or before the Date of Termination),
and subject to the legal rules applicable to such plans under Section 401(a) of
the Code and the rules applicable to nonqualified deferred compensation plans
under Section 409A, such Eligible

 

11

--------------------------------------------------------------------------------


 

Individual shall continue to be treated as employed by the Company and its
Affiliates for other purposes, and such Eligible Individual’s rights to
compensation or benefits shall not be reduced by reason of the suspension; and
provided, further, that any such suspension shall not affect the determination
of whether the resignation was for Good Reason or without Good Reason or whether
the termination was for Cause or without Cause.  The Company and its Affiliates
may suspend an Eligible Individual with pay pending an investigation authorized
by the Company or any of its Affiliates or a governmental authority or a
determination by the Company or any of its Affiliates whether such Eligible
Individual has engaged in acts or omissions constituting Cause, and such paid
suspension shall not constitute a termination of such Eligible Individual’s
employment with the Company and its Affiliates.

 

10.                               General Provisions.

 

(a)                                 Taxes.  The Company and its Affiliates are
authorized to withhold from any payments made hereunder amounts of withholding
and other taxes due or potentially payable in connection therewith, and to take
such other action as the Company and its Affiliates may deem advisable to enable
the Company, its Affiliates and Eligible Individuals to satisfy obligations for
the payment of withholding taxes and other tax obligations relating to any
payments made under this Plan.

 

(b)                                 Offsets and Substitutions.  Pursuant to Reg.
§ 1.409A-3(j)(4)(xiii), the Company and its Affiliates may set off against, and
each Eligible Individual authorizes the Company and its Affiliates to deduct
from, any payments due to such Eligible Individual, or to such Eligible
Individual’s estate, heirs, legal representatives or successors, any amounts
which may be due and owing to the Company or an Affiliate by such Eligible
Individual, arising in the ordinary course of business whether under this Plan
or otherwise; provided that no such deduction may exceed $5,000 and the
deduction is made at the same time and in the same amount as the amount
otherwise would have been due and collected from such Eligible Individual.  Such
Eligible Individual shall pay to the Company and its Affiliates all other
obligations to the Company and its Affiliates.  To the extent that any amounts
would otherwise be payable (or benefits would otherwise be provided) to an
Eligible Individual under another plan of the Company or its Affiliates or an
agreement with the Eligible Individual and the Company or its Affiliates,
including a change in control plan or agreement, an offer letter or letter
agreement, or to the extent that an Eligible Individual moves between Tiers, and
to the extent that such other payments or benefits or the Severance Obligations
provided under this Plan are subject to Section 409A, the Plan shall be
administered to ensure that no payment or benefit under the Plan will be
(i) accelerated in violation of Section 409A or (ii) further deferred in
violation of Section 409A.

 

(c)                                  Term of this Plan; Amendment and
Termination.

 

(i)                                     Prior to a Change in Control, this Plan
may be amended or modified in any respect, and may be terminated, in any such
case, by resolution adopted by the Administrator and at least two-thirds (2/3)
of the Board; provided, however, that no such amendment, modification or
termination that is adopted within one (1) year prior to a Change in Control
that would adversely affect the benefits or protections hereunder of any
Eligible Individual as of the date such amendment, modification or termination
is adopted shall be effective as it relates to such Eligible Individual;
provided, further, however, that this Plan may not be amended, modified or
terminated, (A) at the request of a third party who has indicated an intention
or taken steps to effect a Change in Control and who effectuates a Change in
Control, or (B) otherwise in connection with, or in anticipation of, a Change in
Control that actually occurs; any such attempted amendment, modification or
termination being null and void ab initio.  Any action taken to amend, modify or
terminate this Plan which is taken subsequent to the execution of an agreement
providing for a transaction or transactions which, if consummated, would
constitute a Change in Control shall conclusively be presumed to have been taken
in connection with a Change in Control.  For a period of two (2) years following
the occurrence of a Change in Control, this

 

12

--------------------------------------------------------------------------------


 

Plan may not be amended or modified in any manner that would in any way
adversely affect the benefits or protections provided hereunder to any Eligible
Individual under this Plan on the date the Change in Control occurs.

 

(ii)                                  Notwithstanding the provisions of
paragraph (i), the Company may terminate and liquidate the Plan in accordance
with the provisions of Section 409A.

 

(iii)                               Notwithstanding the foregoing, no amendment,
modification or termination of this Plan shall adversely affect any Eligible
Individual’s entitlement to payments under this Plan prior to such amendment,
modification or termination (other than as required to permit termination of the
Plan in accordance with Section 409A), nor shall such amendment, modification or
termination relieve the Company of its obligation to pay benefits to Eligible
Individuals as otherwise set forth herein, except as otherwise consented to by
such Eligible Individual.

 

(d)                                 Successors. This Plan shall bind and inure
to the benefit of and be enforceable by any Eligible Individual and the Company
and their respective successors, permitted assigns, heirs and personal
representatives and estates, as the case may be. Neither this Plan nor any right
or obligation hereunder of the Company, any of its Affiliates or any Eligible
Individual may be assigned or delegated without the prior written consent of the
other party; provided, however, that the Company may assign this Plan to any of
its Affiliates and an Eligible Individual may direct payment of any benefits
that will accrue upon death. An Eligible Individual shall not have any right to
pledge, hypothecate, anticipate or in any way create a lien upon any payments or
other benefits provided under this Plan; and no benefits payable under this Plan
shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution. This Plan shall not confer any rights or remedies
upon any person or legal entity other than the Company, its Affiliates and
Eligible Individuals and their respective successors and permitted assigns.

 

(e)                                  Unfunded Obligation. All benefits due an
Eligible Individual under this Plan are unfunded and unsecured and are payable
out of the general funds of the Company and its Affiliates.

 

(f)                                   Directed Payments. If any Eligible
Individual is determined by the Administrator to be Disabled, the Administrator
may cause the payment or payments becoming due to such Eligible Individual to be
made to another person for such person’s benefit without responsibility on the
part of the Administrator or the Company and its Affiliates to follow the
application of such funds.

 

(g)                                  Limitation on Rights Conferred Under Plan.
Neither this Plan nor any action taken hereunder will be construed as (i) giving
an Eligible Individual the right to continue in the employ or service of the
Company or any Affiliate; (ii) interfering in any way with the right of the
Company or any Affiliate to terminate an Eligible Individual’s employment or
service at any time; or (iii) giving an Eligible Individual any claim to be
treated uniformly with other employees of the Company  or any of its
Affiliates.  The provisions of this document supersede any oral statements made
by any employee, officer, or Board member of the Company or any of its
Affiliates regarding eligibility, severance payments and benefits.

 

(h)                                 Governing Law. All questions arising with
respect to the provisions of the Plan and payments due hereunder will be
determined by application of the laws of the State of Colorado, without giving
effect to any conflict of law provisions thereof, except to the extent Colorado
law is preempted by federal law.

 

(i)                                     Dispute Resolution.  Any and all
disputes, claims or controversies arising out of or relating to this Plan that
are not resolved by their mutual agreement (A) shall be brought by an Eligible

 

13

--------------------------------------------------------------------------------


 

Individual in such Eligible Individual’s individual capacity, and not as a
plaintiff or class member in any purported class or representative proceeding
and (B) shall be submitted to final and binding arbitration before Judicial
Arbiter Group (“JAG”), or its successor.  The arbitration process shall be
commenced by filing a written demand for arbitration with JAG, with a copy to
the Company.  The arbitration will be conducted in accordance with the
provisions of JAG’s arbitration rules and procedures in effect at the time of
filing of the demand for arbitration.  The Company and such Eligible Individual
will cooperate with JAG and with one another in selecting a single arbitrator
from JAG’s panel of neutrals, and in scheduling the arbitration proceedings,
which shall take place in Denver, Colorado.  The provisions of this section
10(i) may be enforced by any Court of competent jurisdiction.

 

(j)                                    Severability.  The invalidity or
unenforceability of any provision of the Plan will not affect the validity or
enforceability of any other provision of the Plan, which will remain in full
force and effect, and any prohibition or unenforceability in any jurisdiction
will not invalidate that provision, or render it unenforceable, in any other
jurisdiction.

 

(k)                                 Specified Employees.  If (i) any payment or
benefit under the Plan is subject to Section 409A, (i) such payment or benefit
is to be paid or provided on account of the Eligible Individual’s Separation
from Service, (iii) the Eligible Individual is a specified employee (within the
meaning of Section 409A(a)(2)(B) of the Code ) and (iv) if such payment or
benefit is required to be made or provided prior to the first day of the seventh
month following the Eligible Individual’s Separation from Service, such payment
or benefit shall be delayed until the first day of the seventh month following
the Eligible Individual’s Separation from Service and shall at that time be paid
in accordance with the terms of the Plan; provided, however, that any amount
that would have been paid or provided during this six month period will be paid
on the first business day of the seventh month following the Separation from
Service, or, if earlier, the date of the Eligible Individual’s death.

 

[Signature Page Follows.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has adopted this Executive Change in Control and
Severance Plan as of the Effective Date.

 

 

 

BONANZA CREEK ENERGY, INC.

 

 

 

 

 

By:

/s/ Richard J. Carty

 

Name:

Richard J. Carty

 

Title:

Chairman of the Board of Directors

 

[SIGNATURE PAGE TO EXECUTIVE CHANGE IN CONTROL AND SEVERANCE PLAN]

 

--------------------------------------------------------------------------------